     Case 1-12CR-777-CM                    Document 30   Filed in NYSD on 06/11/2021
                                                                                                          i
                                                                                                  Page· 1 of 1
                                                                                                  ~therµ Distr·ct
Federal Defenders                                                   52 Duane Street-10th Floor, New Jork. ~ 1
OF NEW YORK, INC.                                                             Tel: (212) 417-8700 Fax: (212) 571
                                                                                                            f

l >awd I:~ Pauon
E,-,·.-utJ't'C Dir,..-wr
iltltf <ifttll'lh•l-.iJ:f .. (   711:,tf




   BYECF
   Honorable Colleen McMahon
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007




                                                                                     ~t
    Re:                United States v. Bill Jimenez,
                       12 Cr. 777 (CM)                                                /) · .. ~

    Dear Judge McMahon:

          I write with the consent of the government and the Probation Office to
    request that the Court adjourn the July 14 conference in the above-rMerence
    matter to September 14. I understand that Court, the government, and Mr.
    Jimenez's probation officer are all available on that date.
                                                                                           I
                                                                      Respectfully submitted,
                                                                                      I


                                                                      M_ _ _ _ _ _ _ _+ -
                                                                      Clay H. Kamins\(y
                                                                      Assistant Feder~l Defen er ,
                                                                      (212) 417-8749

     cc:                AUSA Kaylan Lasky


                                                                                           '
                                                                                         .J'
                                                                    usoc·soNY
                                                                    DOCUMENT
                                                                I   ELECTRO:\lCAq,Y FILED                     ·:
                                                                             ------- - -- ~1-1,-1- ·I
                                                                                                      -   -    '
